--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.6
 
 
AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
 
This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made and entered into as of __________, 2008, among Balqon Corporation, a
California corporation (the “Company”), and the purchasers signatory hereto
(each such purchaser is a “Purchaser” and collectively, the “Purchasers”).
 
The parties entered into a Registration Rights Agreement dated July 11, 2008,
pursuant to the Senior Secured Convertible Promissory Notes, dated July 11,
2008, as amended on __________, 2008, between the Company and the Purchasers
(the “Notes”).
 
The Company and the Purchasers hereby agree as follows:
 
1.             Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Notes shall have the meanings given such terms in
the Notes.  As used in this Agreement, the following terms shall have the
following meanings:
 
“Advice” shall have the meaning set forth in Section 6(d).
 
“Effectiveness Period” shall have the meaning set forth in Section 2(a).
 
“Filing Date” means, with respect to the Registration Statement required
hereunder, the 60th calendar day following the effectiveness of the Merger.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Plan of Distribution” shall have the meaning set forth in Section 2(a).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
1

--------------------------------------------------------------------------------


 
“Registrable Securities” means all of (i) the Shares issuable pursuant to the
Notes, (ii) the shares of Common Stock issuable upon exercise of the Warrants to
purchase Company Common Stock issued in connection with the Notes (the
“Warrants”), and (iii) any shares of Common Stock issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing.
 
“Registration Statement” means the registration statements required to be filed
hereunder, including (in each case) the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such rule.
 
“Selling Shareholder Questionnaire” shall have the meaning set forth in Section
3(a).
 
2.             Shelf Registration.
 
(a)           On or prior to the Filing Date, the Company shall prepare and file
with the Commission a Registration Statement covering the resale of 100% of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415; provided, however, that if the SEC takes the position that the
offering of some or all of the Registrable Securities is not eligible to be made
on a delayed on continuous basis under the provisions of Rule 415, the Company
shall amend the Registration Statement prior to its effectiveness to remove from
the Registration Statement such portion of the Registrable Securities (the
“Cut-back Shares”) and/or agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively
the “SEC Restrictions”).  Any Cut-back shall be allocated to the Holders of
Registrable Securities on a pro rata basis, unless the SEC Restrictions require
otherwise.  In the event there are holders of securities other than the
Registrable Securities who are entitled to registration rights (“Other Shares”),
the securities that are entitled to be included in the registration shall first
be allocated to the Holders of Registrable Securities, and thereafter to the
holders of the Other Shares, subject to such allocation priorities as are set
forth in the registration rights agreements for such Other Shares.  Such
Registration Statement shall contain (unless otherwise directed by the Holders
of a majority of the Registrable Securities included in such Registration
Statement) the “Plan of Distribution” section substantially in the form attached
hereto as Annex A, with such changes as are reasonably required to respond to
the actual plan of distribution or any comments to such section by the
Commission and to comply with then applicable securities laws.  Subject to the
terms of this Agreement, the Company shall use its commercially reasonable
efforts to cause such Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, and shall use
its commercially reasonable efforts to keep such Registration Statement
continuously effective under the Securities Act until the earlier of (A) the
date that is two years after the date on which all the Shares are issued to the
Holders, (B) the date on which there ceases to be outstanding any Registrable
Securities, and (C) the date on which the Company receives an opinion from its
legal counsel to the effect that all Registrable Securities can be freely traded
without the continued effectiveness of a Registration Statement (the
“Effectiveness Period”).
 
2

--------------------------------------------------------------------------------


 
(b)           The parties hereto agree that the Company will not be required to
use a Registration Statement for any registration in which securities of the
Company are sold to an underwriter for reoffering to the public, and the Company
will in no event be required to cooperate with or pay for any such underwritten
offering.
 
3.            Registration Procedures
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
(a)           Not less than three trading days prior to the filing of each
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated or deemed to be
incorporated therein by reference), the Company shall, (i) furnish to each
Holder copies of the “Principal and Selling Stockholders” and “Plan of
Distribution” sections of such Registration Statement or other documents
proposed to be filed, if such sections have been revised since the previous
filing of such Registration Statement or any amendment or supplement thereto,
which documents (other than those incorporated or deemed to be incorporated by
reference) will be subject to the review of such Holders, and (ii) cause its
officers and directors, counsel and independent certified public accountants to
respond to such inquiries as shall be necessary, in the reasonable opinion of
respective counsel, to conduct a reasonable investigation within the meaning of
the Securities Act.  The Company shall not file a Registration Statement or any
such Prospectus or any amendments or supplements thereto to which the Holders of
a majority of the Registrable Securities included in such Registration Statement
shall reasonably object in good faith, provided that, the Company is notified of
such objection in writing no later than two trading days after the Holders have
been so furnished copies of such documents.  In order to be included in such
registration, each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex B (a “Selling
Securityholder Questionnaire”) not less than ten days after written request
therefore has been made by the Company.  Any Holder who fails to timely forward
to the Company the completed Questionnaire shall be excluded from the
registration.
 
3

--------------------------------------------------------------------------------


 
(b)           (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to a Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep a
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and as so supplemented or amended to
be filed pursuant to Rule 424; (iii) respond as promptly as reasonably possible
to any comments received from the Commission with respect to a Registration
Statement or any amendment thereto and, upon written request by any Holder of at
least 25% of the Registrable Securities included in such Registration Statement,
as promptly as reasonably possible provide such Holders with true and complete
copies of all material written correspondence from and to the Commission
relating to a Registration Statement; and (iv) comply in all material respects
with the provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by a Registration
Statement during the applicable period in accordance (subject to the terms of
this Agreement) with the intended methods of disposition by the Holders thereof
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented.
 
(c)           Use its commercially reasonable efforts to notify the Holders
(which notice shall, pursuant to clauses (ii) through (vi) hereof, be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made) as promptly as reasonably possible and (if
requested by any Holder of at least 25% of the Registrable Securities included
in a Registration Statement) confirm such notice in writing (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement has been filed; (B) when the Commission notifies the
Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement; and
(C) with respect to a Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in a Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to a
Registration Statement, Prospectus or other documents so that, in the case of a
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; and
(vi) the occurrence or existence of any pending corporate development with
respect to the Company that the Company believes may be material and that, in
the determination of the Company, makes it not in the best interest of the
Company to allow continued availability of a Registration Statement or
Prospectus; provided that any and all of such information shall be kept
confidential by each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law; provided, further,
notwithstanding each Holder’s agreement to keep such information confidential,
the Holders make no acknowledgement that any such information is material,
non-public information.
 
4

--------------------------------------------------------------------------------


 
(d)           Use its commercially reasonable efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.
 
(e)           Furnish to each Holder, without charge, to the extent requested in
writing by such Holder, at least one conformed copy of each such Registration
Statement and each amendment thereto, including financial statements and
schedules, all documents incorporated or deemed to be incorporated therein by
reference, and all exhibits to such Registration Statement (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission.
 
(f)           Promptly deliver to each Holder, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Holder may reasonably request in writing
in connection with resales by such Holder.  Subject to the terms of this
Agreement, the Company hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto, except after the giving on any notice
pursuant to Section 3(c).
 
(g)           Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
 
5

--------------------------------------------------------------------------------


 
(h)           If requested by a selling Holder, cooperate with such Holder to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to a
Registration Statement, which certificates shall be free, to the extent
permitted by applicable law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holder may request.
 
(i)           Upon the occurrence of any event contemplated by this Section 3,
as promptly as reasonably possible under the circumstances taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its stockholders of the premature disclosure of such event, prepare a
supplement or amendment, including a post-effective amendment, to a Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, and file any other required
document so that, as thereafter delivered, neither a Registration Statement nor
such Prospectus will contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If the Company notifies the Holders in accordance with clauses
(ii) through (vi) of Section 3(c) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus.  The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.  The Company shall be entitled to exercise its right
under this Section 3(i) to suspend the availability of a Registration Statement
and Prospectus for a period not to exceed 40 trading days (which need not be
consecutive days) in any 12 month period.
 
(j)           Comply with all applicable rules and regulations of the Commission
until the end of the Effectiveness Period.
 
(k)           The Company may require each selling Holder to furnish to the
Company a certified statement as to the number of shares of Common Stock
beneficially owned by such Holder and, the person who has voting and dispositive
control over the such shares.  The Company shall have no obligation to keep a
Prospectus usable or to give notice that a Prospectus is not usable by a
particular Holder, and the Company will have no liability for, to the extent
such Prospectus is not usable by such Holder because current information with
respect to such Holder is not included therein because such Holder has not
provided information to the Company in accordance with Section 3(a) or this
Section 3(k).
 
(l)           Notwithstanding any provision of this Agreement to the contrary,
it shall not be a breach or violation of any obligation of the Company hereunder
if the Company fails to take any action otherwise required hereunder because, in
its reasonable determination, such action would require the Company to disclose
material, non-public information that the Company has a bona fide business or
legal reason for not disclosing regardless of whether the Company caused such
material, non-public information to exist.
 
6

--------------------------------------------------------------------------------




4.            Registration Expenses.  All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the trading market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws reasonably agreed to by the Company in writing (including without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities and
determination of the eligibility of the Registrable Securities for investment
under the laws of such jurisdictions as requested in writing by the Holders),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in a Registration Statement), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
trading market as required hereunder.  In no event shall the Company be
responsible for any broker or similar commissions or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Holders.
 
5.             Indemnification
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each Person who controls any such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable attorneys’ fees) and expenses (collectively, “Losses”),
as incurred, arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved or was not objected to in
writing by such Holder expressly for use in a Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that each Holder has expressly approved Annex A hereto for
this purpose) or (ii) in the case of an occurrence of an event of the type
specified in Section 3(c)(ii)-(vi), the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 6(d).  The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware.
 
7

--------------------------------------------------------------------------------


 
(b)           Indemnification by Holders.  Each Holder shall, severally and not
jointly, indemnify and hold harmless each other Holder, the Company, its
directors, officers, agents and employees, each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, to the extent arising out of or based solely
upon: (x) such Holder’s failure to comply with the prospectus delivery
requirements of the Securities Act, or (y) in the case of an occurrence of an
event of the type specified in Section 3(c)(ii)-(vi), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or  defective and prior to the
receipt by such Holder of the Advice contemplated in Section 6(d) or (z) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading
(i) to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
to the Company specifically for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent that such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
or was not objected to in writing by such Holder expressly for use in a
Registration Statement (it being understood that each Holder has expressly
approved Annex A hereto for this purpose), such Prospectus or such form of
Prospectus or in any amendment or supplement thereto.  In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have prejudiced
the Indemnifying Party.
 
8

--------------------------------------------------------------------------------


 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall reasonably believe
that a material conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of one separate counsel shall be at the expense
of the Indemnifying Party).  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
 
Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten trading days following written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is not entitled to
indemnification hereunder, determined based upon the relative faults of the
parties.
 
(d)           Contribution.  If the indemnification under Section 5(a) or 5(b)
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless for any Losses, then each Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
 
9

--------------------------------------------------------------------------------


 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, except in
the case of fraud by such Holder.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.             Miscellaneous
 
(a)           Remedies.  In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b)           No Piggyback on Registrations.  Except as set forth on Schedule
6(b) attached hereto, neither the Company nor any of its security holders (other
than the Holders in such capacity pursuant hereto) may include securities of the
Company in the initial Registration Statement other than the Registrable
Securities.
 
(c)           Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to a Registration
Statement.
 
10

--------------------------------------------------------------------------------


 
(d)           Discontinued Disposition.  Each Holder agrees by its acquisition
of such Registrable Securities that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(c), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company will use its commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed as promptly as it practicable.  The Company agrees
and acknowledges that any periods during which the Holder is required to
discontinue the disposition of the Registrable Securities hereunder shall be
subject to the provisions of Section 2(b).
 
(e)           Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of a majority of the then outstanding Registrable
Securities.  Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence.
 
(f)           Notices. All notices and other communications required or
permitted to be provided to a party hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) or e-mail
prior to 5:00 p.m. (Los Angeles, California time) on a business day, (ii) the
next business day after the date of transmission, if such notice or
communication is delivered via facsimile or e-mail on a day that is not a
business day or later than 4:59 p.m. (Los Angeles, California time) on any
business day, (iii) the business day following the date of mailing, if sent
overnight by an overnight courier service nationally recognized in the United
States, or (iv) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications for a party shall
be as set forth on the signature pages to the Notes or such other address as may
be designated in writing hereafter, in the same manner, by such party.
 
11

--------------------------------------------------------------------------------


 
(g)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  The Company may not
assign its rights or obligations hereunder without the prior written consent of
all of the Holders of the then-outstanding Registrable Securities except in the
case of a merger (or similar transaction) in which case the surviving entity
shall succeed to the rights and obligations of the Company.  Each Holder may
assign their respective rights hereunder in the manner and to the Persons as
permitted under the Notes, provided however that at least $100,000 of
Registrable Securities are assigned to an assignee who seeks to assert
registration rights under this agreement.
 
(h)           No Inconsistent Agreements.  Except as set forth in Schedule 6(h),
neither the Company nor any of its subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its subsidiaries, during the period
beginning on or after the date of this Agreement and ending at the end of the
Effectiveness Period, enter into any agreement with respect to its securities,
that would have the effect of impairing the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof.  Except as set
forth on Schedule 6(h), neither the Company nor any of its subsidiaries has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full.
 
(i)           Execution and Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(j)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
with the provisions of the Notes.
 
(k)           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
 
(l)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
12

--------------------------------------------------------------------------------


 
(m)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(n)           Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder
hereunder.  Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Holder shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
Proceeding for such purpose.
 
*************************
 
 
 
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 

  BALQON CORPORATION          
 
By:
/s/ Balwinder Samra       Name: B. Samra       Title:  President  

 
 
[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 
 
 
 
14

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE OF HOLDERS]

 
Name of Holder: __________________________


Signature of Authorized Signatory of Holder: __________________________


Name of Authorized Signatory: _________________________


Title of Authorized Signatory: __________________________






[SIGNATURE PAGES CONTINUE]
 
15

--------------------------------------------------------------------------------


 
ANNEX A
 
Plan of Distribution
 
 
We are registering the shares of common stock on behalf of the selling
stockholders. A “selling stockholder” is a person named on page ___ and also
includes any donee, pledgee, transferee, assignee, distributee or other
successor-in-interest selling shares received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership or limited liability
company distribution or other non-sale related transfer.  The selling
stockholders may offer their shares of common stock at prevailing market prices,
at prices related to the prevailing market prices, at negotiated prices or at
fixed prices or in competitively bid transactions.  Each selling stockholder
reserves the right to accept or reject, in whole or in part, any proposed
purchase of shares, whether the purchase is to be made directly or through
agents.
 
The selling stockholders may offer their shares of common stock at various times
in one or more of the following transactions:
 
 
·
in ordinary brokers’ transactions and transactions in which the broker solicits
purchasers;

 
 
·
purchases by a broker-dealer for its account pursuant to this prospectus;

 
 
·
in transactions involving cross or block trades;

 
 
·
in transactions “at the market” to or through market makers in the common stock
or into an existing market for the common stock;

 
 
·
in other ways not involving market makers or established trading markets,
including direct sales of the shares to purchasers or sales of the shares
effected through agents;

 
 
·
through transactions in options, swaps or other derivatives which may or may not
be listed on an exchange;

 
 
·
in privately negotiated transactions;

 
 
·
in transactions to cover short sales;

 
 
·
in underwritten transactions; or

 
 
·
in a combination of any of the foregoing transactions.

 
The selling stockholders also may sell all or a portion of their shares in open
market transactions in accordance with Rule 144 under the Securities Act
provided that they meet the criteria and conform to the requirements of that
rule.
 
From time to time, one or more of the selling stockholders may pledge or grant a
security interest in some or all of the shares owned by them.  If the selling
stockholders default in performance of their secured obligations, the pledges or
secured parties may offer and sell the shares from time to time by this
prospectus.  The selling stockholders also may transfer and donate shares in
other circumstances.  The number of shares beneficially owned by selling
stockholders will decrease as and when the selling stockholders transfer or
donate their shares or default in performing obligations secured by their
shares.  The plan of distribution for the shares offered and sold under this
prospectus will otherwise remain unchanged, except that the transferees, donees,
pledges, other secured parties or other successors-in-interest will be selling
stockholders for purposes of this prospectus.
 
16

--------------------------------------------------------------------------------


 
The selling stockholders may sell short the common stock.  The selling
stockholders may deliver this prospectus in connection with such short sales and
use the shares offered by this prospectus to cover such short sales.
 
The selling stockholders may enter into hedging transactions with broker-dealers
in connection with distributions of the shares or otherwise.  In such
transactions, the broker-dealers may engage in short sales of the shares in the
course of hedging the positions they assume with the selling stockholder,
including positions assumed in connection with distributions of the shares by
such broker-dealers.  A selling stockholder also may enter into option or
transactions with broker-dealers that involve the delivery of shares to the
broker-dealers, who may then resell or otherwise transfer such shares.  In
addition, a selling stockholder may loan or pledge shares to a broker-dealer,
which may sell the loaned shares or, upon a default by the selling stockholder
of the secured obligation, may sell or otherwise transfer the pledged shares.
 
We have advised the selling stockholders that during such times as they may be
engaged in a distribution of the shares, they are required to comply with
Regulation M under the Securities Exchange Act. With some exceptions,
Regulation M prohibits any selling stockholder, any affiliated purchasers and
other persons who participate in such a distribution from bidding for or
purchasing, or attempting to induce any person to bid for or purchase, any
security which is the subject of the distribution until the entire distribution
is complete.
 
The selling stockholders may use broker-dealers to sell their shares of common
stock.  If this occurs, broker-dealers will either receive discounts or
commission from the selling stockholders, or they will receive commissions from
the purchasers of shares of common stock for whom they acted as agents.  These
brokers may act as dealers by purchasing any and all of the shares covered by
this prospectus either as agents for others or as principals for their own
accounts and reselling these securities under the prospectus.
 
The selling stockholders and any broker-dealers or other persons acting on
behalf of parties that participate in the distribution of the shares may be
considered underwriters under the Securities Act.  As such, any commissions or
profits they receive on the resale of the shares may be considered underwriting
discounts and commissions under the Securities Act.  Neither we nor any selling
stockholders can presently estimate the amount of such compensation.
 
As of the date of this prospectus, we are not aware of any agreement,
arrangement or understanding between any broker or dealer and any of the selling
stockholders with respect to the offer or sale of the shares under this
prospectus. If we become aware of any agreement, arrangement or understanding,
to the extent required under the Securities Act, we will file a supplemental
prospectus to disclose:
 
 
·
the name of any the broker-dealers;

 
 
·
the number of shares involved;

 
17

--------------------------------------------------------------------------------


 
 
·
the price at which the shares are to be sold;

 
 
·
the number of shares involved;

 
 
·
the price at which the shares are to be sold;

 
 
·
the commissions paid or discounts or concessions allowed to broker-dealers,
where applicable;

 
 
·
that the broker-dealers did not conduct any investigation to verify the
information set out in this prospectus, as supplemented; and

 
 
·
other facts material to the transaction.

 
In addition, when we are notified by a selling stockholder that a donee,
pledgee, transferee, assignee, distributee or other successor-in-interest
intends to sell more than 500 shares of common stock, we will file a supplement
to this prospectus.
 
Certain of the agreements with the selling stockholders contain reciprocal
indemnification provisions between us and the selling stockholders to indemnify
each other against certain liabilities, including liabilities under the
Securities Act, which may be based upon, among other things, any untrue
statement or alleged untrue statement of a material fact or any omission or
alleged omission of a material fact.
 
We have agreed to pay substantially all of the expenses incidental to the
registration, offering and sale to the public of the shares of common stock
covered by this prospectus, other than commissions, fees and discounts of
underwriters, brokers, dealers and agents, if any.
 
It is possible that a significant number of shares could be sold at the same
time.  Such sales, or the perception that such sales could occur, may adversely
affect prevailing market prices for the common stock.
 
This offering by any selling stockholder will terminate on the date on which the
selling stockholder has sold all of such selling stockholder’s shares.
 
18

--------------------------------------------------------------------------------


 
Annex B
 
___________
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock, par value $0.___ per share
(the “Common Stock”), of Balqon Corporation, (the “Company”), (the “Registrable
Securities”) understands that the Company has filed or intends to file with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-1 (the “Registration Statement”) for the registration and resale under
Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement, dated as of __________, 2008 (the “Registration Rights
Agreement”), among the Company and the Purchasers named therein.  A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects have the resale of the Registrable Securities owned by
it and listed below in Item 3 (unless otherwise specified under such Item 3)
covered by the Registration Statement.
 
You must complete and return this questionnaire to the Company in order for your
Registrable Securities to be included in the Registration Statement.
 
19

--------------------------------------------------------------------------------


 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
 
1.
Name.

 
 
(a)
Full Legal Name of Selling Securityholder
     

 
 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:
     

 
 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):
     

 
 
2. 
Address for Notices to Selling Securityholder:
                 



 

Telephone:   Fax:   Email:   Contact Person:  

 
 
3.
Beneficial Ownership of Registrable Securities:

 
 
(a)
Type and Number of Registrable Securities beneficially owned:
                 

 
20

--------------------------------------------------------------------------------


 
 
4. 
Broker-Dealer Status:

 
 
(a)
Are you a broker-dealer?

 
Yes                         No   
 
 
(b)
If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes                         No   
 

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
(c)
Are you an affiliate of a broker-dealer?

 
Yes                         No   
 
 
(d)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes                         No   
 

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
 
5. 
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
 
(a)
Type and Amount of other securities of the Company beneficially owned by the
Selling Securityholder:
                 

 
21

--------------------------------------------------------------------------------


 
 
6.
Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
 
State any exceptions here:
           

 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

          Dated: 
 
Beneficial Owner:  
 

 

 
 
 
By:   
 
       
Name:
Title:


 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


 
22

 


 